ON APPLICATION FOR REHEARING
Decided May 14, 1938
BY THE COURT:
The above entitled cause is now being determined on appellant’s application for rehearing. The memoranda accompanying the application refers to Rule VII of the Court of Appeals and its construction as contained in the case of Gusweiler v The Parkview Apartments, et, Vol. 7, OO, p. 1. This decision of the Court of Appeals of Hamilton County is familiar to us and we have previously had it under consideration. This Court in the case of Doe v Roe, 54 Oh Ap, 145, held differently. This cited case definitely determines our position.
The application' for rehearing will be overruled.
BARNES, PJ, HORNBECK & GEIGER, JJ, concur.